PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bohl et al.
Application No. 16/481,535
Filed: 29 Jul 2019
For: APPARATUS FOR INCISION AND REMOVAL OF OSSEOUS TISSUE AND METHODS THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.46, filed October 19, 2020, requesting the Office accept Dignity Health as an applicant with sufficient proprietary interest.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not final agency action within the meaning of 5 U.S.C. 704.

For patent applications filed on or after September 16, 2012, 35 U.S.C. 118 recognizes three types of entities other than an inventor who may apply for a patent:  an assignee, an obligated assignee or an entity who otherwise shows sufficient proprietary interest in the matter. An Application Data Sheet (“ADS”) listing ten joint inventors, Michael Bohl, Michael Mooney, Iridian Vaca, Ryan Samuel Schulte, Andrew Robert Bruce, Leah Elizabeth Fletcher, Aron Lopez-Jimenez, Framarz Alam, Ethan Marshall, and Ivanna Revel, and  Dignity Health as the Applicant was filed on July 29, 2019. Michael Bohl, Michael Mooney, Iridian Vaca, Ryan Samuel Schulte, Andrew Robert Bruce, and Leah Elizabeth Fletcher, have executed assignments to Dignity Health. Michael Bohl, Michael Mooney, Iridian Vaca, Ryan Samuel Schulte, Andrew Robert Bruce, and Leah Elizabeth Fletcher have executed an inventor’s declaration.

On October 19, 2020, the present petition was filed. Petitioner asserts Dignity Health has sufficient proprietary interest in the invention by virtue of the assigned rights from Michael Bohl, Michael Mooney, Iridian Vaca, Ryan Samuel Schulte, Andrew Robert Bruce, and Leah Elizabeth Fletcher.

37 CFR 1.46(b)(2) states: 

If the applicant is a person who otherwise shows sufficient proprietary interest in the matter, such applicant must submit a petition including: 

(i) The fee set forth in § 1.17(g)  
(ii) A showing that such person has sufficient proprietary interest in the matter; and 
(iii) A statement that making the application for patent by a person who otherwise shows sufficient proprietary interest in the matter on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties. 

Petitioner filed the $110 fee and a statement that making the application for patent by a person who otherwise shows sufficient proprietary interest in the matter on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties. 

However, the petition does not satisfy requirement (ii) above. Petitioner has not established that Dignity Health has a proprietary interest per the guidance provided in MPEP § 409.05

Office guidance on establishing a proprietary interest is as follows:

A discussion of the evidence necessary for a showing that a person has sufficient proprietary interest in the matter is set forth in MPEP § 409.03(f).

See Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Ac, 77 Fed. Reg. 48776 (August 14, 2012).

The Manual of Patent Examining Procedure (MPEP), Ninth Edition (March 2014), directs a reader of MPEP § 409.03(f) to MPEP § 409.05 for guidance on establishing a proprietary interest in applications filed on or after September 16, 2012. 

MPEP § 409.05 states, in pertinent part:

A proprietary interest obtained other than by assignment or agreement to assign may be demonstrated by an appropriate legal memorandum to the effect that a court of competent jurisdiction (federal, state, or foreign) would by the weight of authority in that jurisdiction award title of the invention to the 37 CFR 1.46  
applicant. The facts in support of any conclusion that a court would award title to the 37 CFR 1.46 applicant should be made of record by way of an affidavit or declaration of the person having firsthand knowledge of same. The legal memorandum should be prepared and signed by an attorney at law familiar with the law of the jurisdiction involved. A copy (in the English language) of a statute (if other than the United States statute) or a court decision (if other than a reported decision of a federal court or a decision reported in the United States Patents Quarterly) relied on to demonstrate a proprietary interest should be made of record.

Petitioner has not provided a legal memorandum signed by an attorney at law familiar with the law of the jurisdiction involved including a statement that a court of competent jurisdiction (federal, state, or foreign) would by the weight of authority in that jurisdiction award title of the invention to Dignity Health. Therefore, the petition is dismissed.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET